Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Response after Ex Parte Quayle Office Action filed on 06/02/22.
3.	Claims 1-18 are under examination.
4.	Claims 1-4, 6-11, 13-14 & 16-18 are amended.

Information Disclosure Statement’s
5.	The information disclosure statement(s) submitted on 05/12/22 have being considered by the examiner and made of record in the application file. 
 
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Taeksoo Lee (Reg. No. 61, 976) on 06/06/22.
8.	The claims (8 & 11) are amended as follow:
8.	(Currently Amended) A bandwidth allocating apparatus included in an optical line terminal (OLT), the bandwidth allocating apparatus comprising:

a machine learning inferrer configured to generate an inference model to predict a consumed bandwidth required for transmission by learning, using a plurality of machine learning models, unstructured data of a passive optical network (PON) including the OLT and traffic data corresponding to state information of the PON collected from the PON, and predict  the consumed bandwidth with respect to a queue corresponding to a class requiring a low-latency service among classes of optical network units (ONUs) connected to the OLT based on the generated inference model; and
a bandwidth allocator configured to perform a variable bandwidth allocation (VBA) with respect to a queue corresponding to a class requiring the low-latency service among classes of the ONUs based on the predicted consumed bandwidth, and perform a dynamic bandwidth allocation (DBA) with respect to a queue corresponding to a class not requiring the low-latency service among the classes of the ONUs using a transmission bandwidth which remains after the VBA is performed.
11.	(Currently Amended) The bandwidth allocating apparatus of claim 8, further comprising :
a service level agreement (SLA) manager configured to calculate the variable bandwidth with respect to the queue corresponding to the class requiring the low-latency service based on the predicted consumed bandwidth.
Response to Arguments
9.	Applicant amendment filed on 04/26/22, with regards to claim objection (Claims 1-4, 6-11, 13-14 & 16-18) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
10.	Applicant amendment filed on 04/26/22 and examiner , with regards to a claim interpretation under a 112, 6th paragraph rejection  (Claims 8 & 11-12) has been fully considered and is persuasive. Therefore, claims 8 & 11-12 are interpreted under a 112, 6th paragraph rejection.



Allowable Subject Matter
11.	Claims 1-18 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Xue et al. 2021/0219283 A1 (Title: Autonomous Sidelink over unlicensed band) (See abstract, Para. 0007-0008 & 0040-0041).
B.	Lee et al. 2020/0351959 A1 (Title: Identification of control information for sidelink management) (See abstract, Para. 0214 & 0239).
C.	Bharadwaj et al. 2020/0229205 A1 (Title: Resource reservation techniques for wireless communications) (See abstract, Para. 0005-0006 & 0012-0017).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469